Cook, J.,
delivered the. opinion of the court.
Appellant was convicted on a charge of selling intoxicating liquors. The only witness for the state testifying *429to the sale of liquor was one Edward Saucier. This witness said he had a “little interest” in the case, and in response to the question, “What'did that consist of?” he replied, “The grand jury last year found a bill against me for selling whisky, and I' turned it up that I got the whisky from Mr. Rouse.” • Counsel for defendant asked the witness this question, “Haven’t you an understanding, if yon will testify against Mr. Rouse, you will not be prosecuted?” To this question the district attorney objected, and the court sustained the objection and would not permit the witness to answer.
It is elementary law that a witness may be examined as to his bias or interest in the case in which he is testifying. It was certainly pertinent to inquire into the motives of the witness for the state, especially as the defendant testifying denied that he had sold whisky to the state’s witness. It does not.appear upon what grounds the objection to the question was based — merely an objection to the question and a ruling of the court sustaining same. . :
The court erred in its ruling, whatever may have been its reasons for same, and the case will be reversed and remanded.

Reversed and remanded.